DETAILED ACTION
This Office Action is a response to Applicant’s amendment filed on 1/28/21. By virtue of this amendment, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Regarding claim 8, line 2, should be deleted “daytime” and should be inserted ---daytime color---. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-20 are rejected under 35 U.S.C. 102(1) as being anticipated by Diedericks et al (US Pub. No: 2006/0062424).
Regarding claim 1, Diedericks et al disclose in figures 1-3 that, a non-transitory machine readable storage medium comprising instructions that, when executed, cause at least one machine to at least: (steps (S200, S202 and 0024)) for identify a first object(ball or person or face) in media content during presentation of the media content(paragraph [0019-0021]), : determine a color associated with 
Regarding claim 2, Diedericks et al disclose wherein the media content is video content and the instructions, when executed, cause the at least one machine to identify the color associated with the first object in one or more frames of the video content. Paragraph [0021].
Regarding claim 3, Diedericks et al disclose wherein the instructions, when executed, cause the at least one machine to identify a dominant color in the one or more frames as the color associated with the first object. Paragraphs [0020 and 0021].
Regarding claim 4, Diedericks et al disclose wherein the lighting effect includes a first color of light to be produced by the light-producing device. Paragraph [0022].
Regarding claim 5, Diedericks et al disclose wherein the light effect is a first light effect the determination of the color associated with the first object is to occur at a first time, and the instructions, when executed, cause the at least one machine to: determine the color associated with the media content at a first time; determine a color associated with a second object in the media content at a second time occurring after the first time; and in response to the determination of the color associated with second object of the media content at the second time, one of instruct the light-producing device to maintain the first light effect or instruct the light-producing device to produce a second light effect. Paragraphs [0023-0024, 0027].
Regarding claim 6, Diedericks et al disclose wherein the light effect includes a hue or an intensity of light to be produced by the light-producing device. Paragraph [0023].


Regarding claim 8, Diedericks et al disclose wherein the color palette is daytime. Paragraph [0022] for combination of colors and good morning color percent.
Regarding claim 9, Diedericks et al disclose wherein the instructions, when executed, cause the at least one machine to identify determine the color based on fingerprint data associated with the media content. Paragraphs [0021, 0022].
Regarding claim 10, Diedericks et al disclose an apparatus comprising: a controller to: (steps (S200, S202 and 0024)) for determine a color associated with a first portion of media content during presentation of the media content based on image data for a including the first portion of the media content(paragraph [0019-0021]); and determine a light effect for the media content based on the color; and a light-generating device(102, 104, 106, 108) to: receive an instruction from the controller including the light effect; and produce the light effect during presentation of the media content. Paragraphs [ 0019-0024] and also see claims 1-11 of Diedericks et al.
Regarding claim 11, Diedericks et al disclose wherein the media content is video content and the image data corresponds to one or more frames of the video content. Paragraphs [0020-0021].
Regarding claim 12, Diedericks et al disclose wherein the controller is implemented by a user device different than a device by which the media content is presented.  Paragraphs [0020, 0023].
Regarding claim 14, Diedericks et al disclose wherein the media content includes sound, the controller to further determine the light effect based on the sound. Paragraph [0024].
Regarding claim 15, Diedericks et al wherein the light effect includes one or more of a hue of a light to be produced by the light-generating device, an intensity of the light, blinking of the light, or strobing of the light. Paragraphs [0020 and 0023].

Regarding claim 17, Diedericks et al disclose in figures 1-3 that, a non-transitory machine readable storage medium comprising instructions that, when executed, cause at least one machine to at least: (steps (S200, S202 and 0024)) for identify a first color associated with a first portion of media content during presentation of the media content, the first portion of the media content occurring at a first time during the presentation of the media content; determine a first light effect to be produced by a light-producing device based on the first color; instruct the light-producing device to produce the first light effect during the presentation of the media content; identify a second color associated with a second portion of the media content during presentation of the media content, the second portion of the media content occurring at a second time during the presentation of the media content, the second time after the first time; determine a second light effect to be produced by  the light-producing device (102, 104, 106,108) based on the second color; and instruct the light-producing device to transition from producing the first light effect to produce the second light effect during presentation of the media content. Paragraphs [0004, 0006-009] and paragraphs [0020-0024, 0027].
Regarding claim 18, Diedericks et al disclose wherein the media content is video content and the instructions, when executed, cause the at least one machine to identify the first color based on a first frame of the video content and to identify the second color based on a second frame of the video content. Paragraphs [0020-0021].

Regarding claim 20, Diedericks et al disclose wherein the first light effect includes a first color of a light to be produced by the light-producing device and the second light effect includes a second color of the light, the first color of the light associated with a first intensity and the second color of the light associated with a second intensity. Paragraphs [0020 and 0023].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Diedericks et al (US Pub. No: 2006/0062424) in view of Li et al (US Pub. No: 2014/0104497).
Regarding claim 13, Diedericks et al disclose all the claimed limitation except for wherein the controller is implemented by a device by which the media content is presented.
Li et al disclose in figures 5-6, wherein the controller (40) is implemented by a device (10) by which the media content is presented. Paragraph [0030-0035].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Li et al into the device of Diedericks et al to parse a digital video signal or a digital video file incoming from the video source.


Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844